     Case: 1:19-cv-07555 Document #: 51 Filed: 03/19/20 Page 1 of 1 PageID #:504




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

Mori Lee, LLC                                 )
                                              )
v.                                            )       Case No. 1:19-cv-7555
                                              )
THE PARTNERSHIPS and                          )       Judge: Matthew F. Kennelly
UNINCORPORATED ASSOCIATIONS                   )
IDENTIFIED ON SCHEDULE “A,”                   )       Magistrate: Young B. Kim
                                              )
                                              )




                                       Voluntary Dismissal

       Pursuant to Rule 41(a)(1)(A)(i) of the Federal Rules of Civil Procedure, the undersigned

counsel for plaintiff hereby notify this Court that the plaintiff, Mori Lee, LLC, voluntarily

dismiss any and all claims against defendants with prejudice:

 Doe Store Name      Merchant ID
 521 millian_dresses millian_dresses

Dated: March 19, 2020
                                              Respectfully submitted,


                                              By:        s/David Gulbransen/
                                                      David Gulbransen
                                                      Attorney of Record

                                                      David Gulbransen (#6296646)
                                                      Law Office of David Gulbransen
                                                      805 Lake Street, Suite 172
                                                      Oak Park, IL 60302
                                                      (312) 361-0825 p.
                                                      (312) 873-4377 f.
                                                      david@gulbransenlaw.com
